Name: COMMISSION REGULATION (EC) No 325/2000 of 11 February 2000 fixing the maximum subsidy on exports of husked long grain rice to RÃ ©union pursuant to the invitation to tender referred to in Regulation (EC) No 2177/1999
 Type: Regulation
 Subject Matter: environmental policy;  plant product;  agricultural policy;  natural and applied sciences
 Date Published: nan

 Important legal notice|32000R0325Official Journal L 037 , 12/02/2000 P. 0015 - 0015COMMISSION REGULATION (EC) No 325/2000of 11 February 2000fixing the maximum subsidy on exports of husked long grain rice to RÃ ©union pursuant to the invitation to tender referred to in Regulation (EC) No 2177/1999THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice [1], as last amended by Regulation (EC) No 2072/98 [2], and in particular Article 10(1) thereof,Having regard to Commission Regulation (EEC) No 2692/89 of 6 September 1989 laying down detailed rules for exports of rice to RÃ ©union [3] as amended by Regulation (EC) No 1453/1999 [4], and in particular Article 9(1) thereof,Whereas:(1) Commission Regulation (EC) No 2177/1999 [5] opens an invitation to tender for the subsidy on rice exported to RÃ ©union.(2) Article 9 of Regulation (EEC) No 2692/89 allows the Commission to fix, in accordance with the procedure laid down in Article 22 of Regulation (EC) No 3072/95 and on the basis of the tenders submitted, a maximum subsidy.(3) The criteria laid down in Articles 2 and 3 of Regulation (EEC) No 2692/89 should be taken into account when fixing this maximum subsidy. Successful tenderers shall be those whose bids are at or below the level of the maximum subsidy.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1A maximum subsidy on exports to RÃ ©union of husked long grain rice falling within CN code 10062098 is hereby set on the basis of the tenders lodged from 7 to 10 February 2000 at 289,00 EUR/t pursuant to the invitation to tender referred to in Regulation (EC) No 2177/1999.Article 2This Regulation shall enter into force on 12 February 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 February 2000.For the CommissionFranz FISCHLERMember of the Commission[1] OJ L 329, 30.12.1995, p. 18.[2] OJ L 265, 30.9.1998, p. 4.[3] OJ L 261, 7.9.1989, p. 8.[4] OJ L 167, 2.7.1999, p. 19.[5] OJ L 267, 15.10.1999, p. 7.--------------------------------------------------